DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Claims 1-2 in the reply filed on 10/26/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, what is “(AOX)?” What is “Whatman #1 CHR chromatography paper?” Is “Whatman #1,” a tradename? If so, tradenames are not permitted. Further it is unclear if chromatography paper is part of the claimed composition. Also, the chromatography paper must clearly have an antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goulet et al., U.S. Patent No. 7,678,856 (hereinafter “Goulet”). Goulet teaches a low-formaldehyde containing dispersion of a vinyl ester/ethylene copolymer containing a copolymerizaed carboxylic acid group (Airflex 426) free of N-methylol acrylamide with less than 1500 ppm halogenated organic compounds blended with wet strength polyamidoamine-epichlorohydrin resin (Kymene 557 LX). See Goulet, col. 1, lines 37-42, col. 3, lines 35-38, Example 7. Goulet further teaches a weight ratio of vinyl ester/ethylene copolymer to PAE resin is from 95:5 to 20:80 and pH of 6. See Goulet, Example 7 (wt. ratio of Airflex : Kymene). With respect to present claim 2, chromatography paper is not awarded patent weight because the composition is only a blend of vinyl acetate/ethylene copolymer and PAE resin. Furthermore, there is no antecedent basis for Whatman #1 CHR chromatography.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh